Exhibit 10.3

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT (the “Agreement”) is made as of the 23rd day of August, 2013 (the
“Effective Date”), between Venetian Acres, LLC, a Florida limited liability
company (the “Seller”), and Gladstone Land Corporation, a Maryland corporation,
or its designee (the “Purchaser”).

WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

“Broker” shall mean: Brian C. Webster License # Bk645178

“Closing Date” shall mean October 10th, 2013, which is 15 days after expiration
of the Inspection Period. If Purchaser extends the Inspection Period by 15 days
as set forth below, the Closing Date shall be extended by a corresponding number
of days.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein.

“Earnest Money” shall mean the sum of Fifty Thousand Dollars ($50,000), together
with all interest accrued thereon.

“Escrow Agent” shall mean: Hill, Ward, & Henderson, P.A.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on September 25th, 2013, which is
30 days after the Effective Date. Purchaser may extend the Inspection Period by
fifteen (15) additional days, to October 10th, 2013, by written notice to Seller
prior to expiration of the initial Inspection Period if it requires additional
time to obtain or review its third party reports.

“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, appurtenances or other facilities currently existing on the
Property.

“Land” shall mean that certain real property situated at SW Markel Street & SW
60th Ave. or Green Farm Lane, Palm City, in Martin County, State of Florida,
comprising approximately 661 gross acres, which includes approximately 510
farmable acres of cropland, as more particularly described on Exhibit A attached
hereto and incorporated herein by reference, together with all rights,
easements, hereditaments and appurtenances thereunto belonging.



--------------------------------------------------------------------------------

“Personal Property” shall mean personal property used by Seller that will be
conveyed to Purchaser as part of this transaction, if any, as more particularly
described on Exhibit B attached hereto and incorporated by reference herein.

“Property” shall mean the Land, Improvements, and any Personal Property.

“Purchase Price” for the Property shall mean the total amount of Four Million
Three Hundred Thousand Dollars ($4,300,000), subject to adjustment as set forth
in this Agreement.

“Purchaser’s Address” shall mean:

Gladstone Land Corporation

Attention: Bill Frisbie

1521 Westbranch Drive, Suite 200

McLean, VA 22102

(703) 287-5839 (T)

(703) 287-5801 (F)

Email: Bill.Frisbie@gladstonecompanies.com

With copy to:

R. James Robbins, Jr., Esq.

Hill Ward Henderson

101 E. Kennedy Blvd., Suite 3700

Tampa, FL 33602

(813) 227-8404 (T)

(813) 221-2900 (F)

Email: rjrobbins@hwhlaw.com

“Pursuit Costs” shall mean all of Purchaser’s reasonable third party, out of
pocket expenditures in connection with the transaction contemplated hereby,
including without limitation legal, engineering, loan, appraisal, survey and
title fees and expenses; provided, however, that for purposes of this Agreement,
the Pursuit Costs shall not exceed Thirty Thousand Dollars ($30,000.00) in the
aggregate.

“Recreational Rights” shall mean, collectively, any and all leases, licenses or
other rights to use any portion of the Property for recreational use such as
hunting, fishing, boating, or otherwise.

 

2



--------------------------------------------------------------------------------

“Seller’s Address” shall mean:

Jennifer Leonard

Capano Management Company

105 Foulk Road

Wilmington, DE 19803

Ph. 302-429-8700

Fx. 302-426-1086

With Copy To:

Gillespie & Allison, P.A.

Attention: Don Allison

33 SE 5th, Suite 100

Boca Raton, FL 33432

(561) 368-5758 (T)

(561) 395-0917 (F)

“Title Company” shall mean: Old Republic National Title Insurance Company

“Water Rights” shall mean all rights to use wells and other water sources that
exist on the Effective Date that benefit or are appurtenant to the Property and
that may be reasonably necessary to conduct farming operations at the Property
as currently conducted and in accordance with GAP.

2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase from Seller the Property.

3. Earnest Money. Within three (3) business days after the later of (x) the
Effective Date or (y) the date of full execution of this Agreement by both
Seller and Purchaser, Purchaser shall deposit the Earnest Money with the Escrow
Agent by wire transfer or certified or cashier’s check. Said Earnest Money shall
be refundable to Purchaser in accordance with this Agreement.

4. Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer.

5. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or no reason. Purchaser may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Seller as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to expiration
of the Inspection Period. If Purchaser does not so terminate this Agreement, the
Earnest Money shall thereafter be refundable to Purchaser only as expressly
otherwise set forth in this Agreement, and this Agreement shall remain in
effect.

 

3



--------------------------------------------------------------------------------

(b) Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the Due Diligence Materials. For each day of
Seller’s delay in delivering all of the Due Diligence Materials beyond five
(5) days after the Effective Date, the Inspection Period and Closing Date shall
(at Purchaser’s option) be extended by one (1) day. Seller shall also promptly
provide any other documents or information in Seller’s possession or control
relating to the Property or any Contract that is reasonably requested by
Purchaser.

6. Costs and Prorations.

(a) Purchaser shall pay one-half of the documentary stamp tax (transfer tax) due
to Martin County at the time of recording the deed of conveyance for the
Property, the costs of any Survey obtained by Purchaser pursuant to Section 9
hereof, and the costs of any Phase I environmental report obtained by Purchaser.
Seller shall pay for preparation of the deed of transfer, one-half of the said
documentary stamp tax, recording costs applicable to the deed of transfer, the
premium for Purchaser’s Title Policy, defined below, and any costs of production
of the title search or abstract for the Property. Purchaser shall pay all
expenses incident to any financing obtained for the purchase of the Property.
All other closing costs shall be borne in accordance with the custom in Martin
County, Florida.

(b) The following shall be prorated between the parties as of the Closing Date:
(i) ad valorem property taxes constituting a lien against the Property for the
year in which the Closing occurs and all other unpaid assessments with respect
thereto, and (ii) utilities, and operating expenses for the Property for the
calendar month (or other applicable period if such charges are not paid monthly)
in which Closing occurs, subject to subsection 6(c) below. In the event such
proration is based upon a previous year’s taxes or assessment, after Closing, at
such time as any of the taxes or assessments are capable of exact determination,
the party having the information permitting the exact determination shall send
to the other party a detailed report of the exact determination so made. Within
thirty (30) days after both Seller and Purchaser shall have received such
report, Seller and Purchaser shall adjust the amounts apportioned pursuant to
the estimates made at Closing to reflect the exact determinations contained in
the report, and Seller or Purchaser, as the case may be, shall pay to the other
whatever amount shall be necessary to compensate for the difference.

7. Conditions Precedent To Purchaser’s Obligations. Seller acknowledges that as
a condition precedent to Purchaser’s obligations hereunder, the following shall
occur on or before the Closing Date (or any earlier date indicated below), any
of which conditions may be waived by Purchaser in its sole discretion:

(a) Purchaser shall have received a current Phase I environmental assessment
satisfactory to Purchaser prepared by a competent licensed environmental
engineer satisfactory to Purchaser that does not recommend a Phase II
environmental assessment and reflecting that there are no hazardous wastes,
hazardous materials or fuel (or other storage) tanks located above, on or below
the surface of the Property, and that the Property is in compliance with all
applicable environmental laws, ordinances, rules and regulations.

 

4



--------------------------------------------------------------------------------

(b) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced
by a “marked up” Title Commitment, defined below, insuring Purchaser as owner of
fee simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have requested.

(c) Subject to Sections 14 and 15 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date.

(d) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.

8. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the law firm of Gillespie &
Allison, P.A. at 10:00 a.m. on the Closing Date or such other place and time as
the parties may agree in writing.

(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the Property by special warranty deed acceptable to Purchaser and the
Title Company (the “Deed”), subject to (i) standard exceptions for real property
taxes not yet due and payable, and (ii) any other matters which are waived by,
or acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”). The Land description in the Deed shall be the property description
from Seller’s vesting deed(s); provided, that if Purchaser obtains a Survey of
the Property, Seller also agrees to execute and deliver a recordable Quit Claim
Deed to Purchaser at Closing using the Survey description.

9. Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause an ALTA survey of the Property to be prepared by a surveyor selected by
Purchaser (“Survey”).

10. Title. During the Inspection Period, Seller shall procure a title insurance
commitment in the amount of the Purchase Price covering the Property issued by
the Title Company (the “Title Commitment”) and furnish a copy thereof to
Purchaser. Purchaser shall have until the expiration of the Inspection Period to
object to any matters shown on the Title Commitment or Survey by written notice
to Seller (“Title Objection Notice”). Purchaser may also object to any new
matters thereafter revealed by a title update by subsequent Title Objection
Notice to Seller. Within five (5) business days after receipt of Purchaser’s
Title Objection Notice, Seller shall either (i) deliver written notice to
Purchaser of any title or Survey objections which Seller elects not to cure, or
(ii) cure or satisfy such objections (or commence to cure or satisfy such
objections as long as Seller reasonably believes such objections may be cured or
satisfied at least two (2) business days prior to Closing). Within five
(5) business days after receipt of Seller’s written notification that Seller
elects not to cure a title or Survey objection,

 

5



--------------------------------------------------------------------------------

Purchaser may terminate this Agreement and receive a full refund of the Earnest
Money by delivering written notice thereof to Seller. If Purchaser does not so
terminate this Agreement, then any such title or Survey objection which Seller
elects not to cure shall be deemed waived by Purchaser and shall be an
additional Permitted Exception. If any objection which Seller elects to cure is
not satisfied by Seller at least two (2) business days before the scheduled date
of Closing, Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be returned to Purchaser and neither party shall
have any further rights, obligations or duties under this Agreement. If Seller
does cure or satisfy the objections at least two (2) business days prior to
Closing, then this Agreement shall continue in effect. Any exception to or
defect in title which Purchaser shall elect to waive, or which is otherwise
acceptable to Purchaser, shall be deemed an additional Permitted Exception to
title at Closing. Seller covenants and agrees not to alter or encumber in any
way Seller’s title to the Property after the date hereof. Notwithstanding
anything in this Agreement to the contrary, Seller shall cause any deed of
trust, mortgage, deed to secure debt, judgment or other lien for a liquidated
sum encumbering the Property to be released at or before Closing.

11. Seller’s Representations and Warranties. As of the date hereof and as of the
Closing Date (as evidenced by Seller’s downdate certificate to be provided at
Closing), Seller represents, warrants and covenants to Purchaser that:

(a) There are and there will be no parties in possession of any portion of the
Property as lessees, and no other party has been granted an oral or written
license, lease, option, purchase agreement or other right pertaining to the use,
purchase or possession of any portion of the Property. A true, complete and
correct copy of any Contract affecting the Property and any amendments thereto
have been or will be furnished to Purchaser within five (5) days after the
Effective Date as part of the Due Diligence Materials. Such Contracts, if any
are valid and binding in accordance with their respective terms and conditions,
are in full force and effect, and have no uncured breach or default by any
party. No off-sets or defenses are available to any party under any Contract.
All Contracts are cancellable upon not more than thirty (30) days prior written
notice. There are no leasing brokerage agreements, leasing commission agreements
or other agreements providing for the payment of any amounts, and no commissions
due, for leasing activities with respect to the Property. Purchaser shall have
no liability for (and Seller hereby indemnifies and holds harmless Purchaser
from and against any claim for) any such leasing commissions.

(b) The Seller has not received notice of any default (nor is there any default)
under any note or deed of trust related to or secured by the Property. The
execution and delivery of this Agreement, the consummation of the transaction
herein contemplated and the compliance with the terms and provisions hereof will
not conflict with or (with or without notice or the passage of time or both)
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, loan agreement or instrument to which the Seller
is a party or by which the Seller or the Property is bound, any applicable
regulation or any judgment, order or decree of any court having jurisdiction
over the Seller or the Property.

(c) The Seller has not received any notice, nor is the Seller aware, of any
violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property.

 

6



--------------------------------------------------------------------------------

(d) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Seller or the Property.

(e) Seller has been duly organized and is validly existing under the laws of the
State of Florida. Seller has the full right and authority to enter into this
Agreement and to transfer all of the Property to be conveyed by Seller pursuant
hereto and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller. The person signing this Agreement on
behalf of Seller is authorized to do so. This Agreement constitutes, and all
agreements and documents contemplated hereby (when executed and delivered
pursuant hereto) will constitute, the valid and legally binding obligations of
Seller, enforceable in accordance with their respective terms. No other
signatures or approvals are required to make this Agreement fully enforceable by
the Purchaser with respect to the Seller or the Property. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Seller, enforceable in accordance with their respective terms.

(f) The Seller has and will convey to the Purchaser good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions.

(g) There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof, nor to the knowledge of
the Seller is any such proceeding or assessment contemplated by any governmental
authority. There will be no claim against the Property or Purchaser for or on
account of work done, materials furnished, and utilities supplied to the
Property prior to the Closing Date. To Seller’s knowledge, there are no public
plans or proposals for changes in road grade, access, or other municipal
improvements which would adversely affect the Property or result in any
assessment; and no ordinance authorizing improvements, the cost of which might
be assessed against Purchaser or the Property, is pending.

(h) Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement.

(i) Seller is not a party to any litigation which is still pending, and knows of
no threatened litigation, affecting or relating to the Property.

(j) Neither the Seller, nor to Seller’s knowledge, any other party has ever
caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located, or disposed of on, under, or at the Property or any part
thereof in forms or concentrations which violate applicable laws and
regulations, and, to Seller’s knowledge, neither the Property nor any part
thereof has ever been used as a dump or storage site (whether permanent or
temporary) for any hazardous material. As used herein, “hazardous material”
means and includes any hazardous, toxic, or dangerous waste, substance, or
material defined as such in, or for purposes of, the Comprehensive Environmental
Response, Compensation Liability Act (42 U.S.C. Section 9601, et seq., as
amended) or any other “super fund” or “super lien” law or any other Federal,
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating,

 

7



--------------------------------------------------------------------------------

relating to, or imposing liability for standards of conduct concerning any
substance or material, as presently in effect. The Property does not currently
contain any underground or aboveground storage tanks and any storage tanks
previously located on the Property (whether above ground or below ground) have
been removed in accordance with the requirements of all applicable laws with
“clean closure” or “no further action” letter(s), or comparable letters, issued
by the State of Florida in connection therewith.

Seller hereby indemnifies and holds harmless Purchaser from and against any and
all loss, expense (including without limitation reasonable attorney fees),
liability, cost, claim, demand, action, cause of action and suit arising out of
or in any way related to any breach of any representation, warranty, covenant or
agreement of Seller in this Agreement.

12. Broker and Broker’s Commission.

(a) If Closing occurs hereunder but not otherwise, Seller shall pay a commission
fee to Broker equal to one and one-quarter percent (1.25%) of the Purchase
Price.

(b) Purchaser and Seller each represent and warrant to the other that, with the
exception of the Broker set forth in Section 12(a) above engaged by Seller, such
party has not incurred an obligation to any other broker or agent in connection
with the transaction contemplated hereby. Each party hereby covenants and agrees
to defend, indemnify and hold harmless the other party against and from any and
all loss, expense, liability, cost, claim, demand, damage, action, cause of
action and suit arising out of or in any manner relating to the alleged
employment or use by such party of any real estate broker or agent in connection
with this transaction. The provisions of this Section 12(b) shall survive the
Closing of this transaction.

13. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claim, demand, damage, action, cause of action and suit
arising out of or in any manner related to the exercise by Purchaser of
Purchaser’s rights under this section (but not the existence of any condition
discovered in the course of Purchaser’s inspections and testing).

14. Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice, by written notice to Seller,
one of the following: (a) not to close the transaction contemplated hereby, in
which event all Earnest Money shall be refunded to Purchaser and this Agreement
shall be void and of no further force and effect; or (b) to close the purchase
of the Property contemplated hereby in accordance with its terms but subject to
such proceedings, in which event the Purchase Price shall remain the same and
Seller shall transfer and assign to Purchaser at Closing all condemnation
proceeds and rights to additional condemnation proceeds, if any. If

 

8



--------------------------------------------------------------------------------

Purchaser elects to purchase after receipt of such a notice, all actions taken
by Seller with regard to such eminent domain proceedings, including but not
limited to, negotiations, litigation, settlement, appraisals and appeals, shall
be subject to the approval of Purchaser, which approval shall not be
unreasonably withheld. If Purchaser does not make such election within the
aforesaid time period, Purchaser shall be deemed to have elected to close the
transactions contemplated hereby in accordance with clause (b) above.

15. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Seller shall immediately notify Purchaser in writing. In the event
said damage results in damage of the improvements situated on the Property in
the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater, Purchaser
shall have the right to elect within fifteen (15) days from and after such
notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than Ten Thousand and No/100 Dollars
($10,000.00) of damage to the improvements situated on the Property exists, this
Agreement shall remain in full force and effect, but, at Closing, Seller shall
transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.

16. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

17. Operations. After the Effective Date and prior to the Closing Date, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other contract or agreement affecting the
Property (each, a “New Agreement”) without providing at least five (5) business
days prior notice (and opportunity to review and approve the New Agreement) to
Purchaser. Purchaser shall have five (5) business days after Purchaser’s actual
receipt (notwithstanding the notice provisions in Section 18 below) of a true,
correct and complete copy of a New Agreement to approve the same. If Purchaser
does not approve any such New Agreement that Seller will enter into prior to
expiration of the Inspection Period, then Purchaser’s sole and exclusive remedy
will be to terminate this Agreement by delivering written notice to Seller no
later than five (5) business days after receiving the New Agreement, and in such
event Purchaser shall receive a full refund of the Earnest Money. If Purchaser
fails to terminate this Agreement as set forth in the preceding sentence, it
shall be deemed to have approved the New Agreement that Seller will enter into
prior to expiration of the Inspection Period in the form provided. Seller may
not enter into New Agreement after expiration of the Inspection Period unless
Purchaser has approved the same in writing. Seller shall cause any Contracts
which Purchaser elects in its discretion not to assume to be cancelled at or
before Closing.

 

9



--------------------------------------------------------------------------------

18. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section 18 other than electronic mail, or
(v) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 18 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received on the day receipted for by the
express carrier or its agent. Notice sent via facsimile is deemed delivered upon
the transmission to the phone number designated as the recipient’s facsimile
phone number below. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address set forth below. The
addresses of the parties to which notices are to be sent shall be Purchaser’s
Address or Seller’s Address, as applicable, as set forth in Section 1 above. Any
party shall have the right from time to time to change the address to which
notices to it shall be sent to another address, and to specify two additional
addresses to which copies of notices to it shall be mailed, by giving to the
other party at least ten (10) days prior notice of the changed address or
additional addresses.

19. Remedies. If this transaction fails to close by reason of Purchaser’s
wrongful failure to perform its obligations under this Agreement, the Earnest
Money shall be retained by Seller as liquidated damages the parties hereby
acknowledging that Seller’s actual damages in such circumstances would be
difficult, if not impossible, to determine. Seller expressly acknowledges and
agrees that retention of the Earnest Money as provided for herein shall be
Seller’s sole and exclusive remedy in the event of Purchaser’s failure to
perform its obligations hereunder. If this transaction fails to close for any
reason other than Purchaser’s wrongful failure to perform his obligations
hereunder, the Earnest Money shall promptly be refunded to Purchaser. In the
event Seller fails or refuses to convey the Property in accordance with the
terms hereof or otherwise fails to perform its obligations hereunder,
Purchaser’s sole and exclusive remedy for Seller’s breach shall be either to
(i) terminate this Agreement by written notice to Seller and Escrow Agent and
receive a full refund of the Earnest Money by the party in possession thereof
and reimbursement from Seller of Purchaser’s Pursuit Costs, all within ten
(10) days after Purchaser’s termination of this Agreement, or (ii) obtain
specific performance of this Agreement. Notwithstanding the foregoing, Purchaser
shall also be entitled to obtain its attorneys’ fees and costs in connection
with enforcing its rights and remedies under this Agreement.

20. Time of Essence. Time is of the essence of this Agreement.

21. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Seller also shall
execute and deliver to the Title Company at Closing, for it to hold in escrow
pending Purchaser’s payment of the Purchase Price: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among

 

10



--------------------------------------------------------------------------------

other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit D; (iv) Seller’s
representation and warranty downdate certificate under Section 11; and (v) such
other documents reasonably necessary or appropriate to complete and evidence the
transaction contemplated hereby, as reasonably requested by the Purchaser or
Title Company, including without limitation a standard title company owner’s
affidavit.

22. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.

23. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

24. Possession. Seller shall deliver actual possession of the Property at
Closing.

25. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida.

26. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and Purchaser shall have the right to
assign its rights hereunder and thereafter be released from any further
liability hereunder.

27. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 11, Seller’s covenant
not to encumber the Property subsequent to the date hereof, the mutual covenants
of Seller and Purchaser to indemnify each other, as the case may be, as set
forth in Section 12, and the Purchaser’s covenant to indemnify and hold the
Seller harmless as set forth in Section 13 shall not merge into the Deed but
instead shall survive any Closing pursuant to this Agreement. Except as set
forth in the preceding sentence or as otherwise expressly set forth herein, no
other provision of this Agreement shall survive the Closing of this transaction.

28. Tax Deferred Exchange. Purchaser may structure the sale of the Property as a
like kind exchange under Internal Revenue Code Section 1031, at Purchaser’s sole
cost and expense. Seller shall reasonably cooperate therein, provided that
Seller shall incur no material costs, expenses or liabilities in connection with
Purchaser’s exchange and Seller shall not be required to take title to or
contract for purchase of any other property. If Purchaser uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of Purchaser hereunder shall not relieve, release or absolve
Purchaser of its obligations to Seller hereunder. Purchaser shall reimburse
Seller for all reasonable out-of-pocket expenses, if any, incurred by Seller in
effectuating Purchaser’s exchange.

29. Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property. If Closing does not occur and the transaction is
terminated, this provision is voided.

 

11



--------------------------------------------------------------------------------

30. Offer and Acceptance. This Agreement, as executed by the party first
executing it, shall constitute an offer to the other party. The offeree shall
accept the same, if at all, by delivering a fully executed copy of this
Agreement to the offeror on or before 5:00 p.m., August 26th, 2013. The notice
provisions hereof hereinabove notwithstanding, acceptance of this offer shall be
effective only upon the actual receipt by the offeror of a faxed or emailed copy
of the fully executed Agreement by such date and time, followed by the offeror’s
receipt on the next business day of the fully executed original. The offer, if
not timely accepted as aforesaid, shall expire and be of no further force and
effect at the time and date set forth in this Section.

31. In the event that legal proceedings are initiated by either party to
construe or enforce this Agreement, the prevailing party in such proceedings
shall be entitled to an award of its costs and attorneys’ fees incurred at all
court levels.

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

PURCHASER: GLADSTONE LAND CORPORATION, a Maryland corporation By:  

 

Title:  

 

SELLER: VENETIAN ACRES, LLC By:  

 

  Louis J. Capano, Jr. Title:   Authorized representative

 

12



--------------------------------------------------------------------------------

EXHIBIT A

LAND

LEGAL DESCRIPTION

PARCEL 1: ALL THAT PART OF THE FOLLOWING DESCRIBED LANDS LYING WESTERLY OF THE
RIGHT-OF-WAY FOR 1-95 CONVEYED TO THE STATE OF FLORIDA BY DEED RECORDED IN
OFFICIAL RECORDS BOOK 621. PAGE 2298:

DESCRIPTION OF PORTION OF SECTION 30, TOWNSHIP 38 SOUTH, RANGE 40 EAST IN MARTIN
COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF SAID SECTION 30, RUN NORTH 0’15’48” EAST
ALONG THE EAST BOUNDARY LINE OF SAID SECTION 30 A DISTANCE OF 1185.28 FEET TO A
POINT; THENCE NORTH 34’00’59” WEST A DISTANCE OF 4945.73 FEET TO AN INTERSECTION
WITH THE NORTH BOUNDARY LINE OF SAID SECTION 30; THENCE SOUTH 89’35’00” WEST
ALONG SAID NORTH BOUNDARY LINE OF SECTION 30 A DISTANCE OF 2550.55 FEET TO THE
NORTHWEST CORNER OF SAID SECTION 30: THENCE SOUTH 0’00’24” WEST ALONG THE WEST
BOUNDARY LINE OF SAID SECTION 30 A DISTANCE OF 536.49 FEET TO A POINT; THENCE
SOUTH 32’33’45” EAST A DISTANCE OF 794.83 FEET TO A POINT; THENCE SOUTH
30’42’50” EAST A DISTANCE OF 1787.03 FEET TO A POINT: THENCE SOUTH 32’37’53”
EAST A DISTANCE OF 1259.59 FEET TO A POINT: THENCE SOUTH 40’46’37” EAST A
DISTANCE OF 1482.40 FEET TO A POINT; THENCE SOUTH 30’46’06” EAST A DISTANCE OF
401.54 FEET TO AN INTERSECTION WITH THE SOUTH BOUNDARY LINE OF SAID SECTION 30;
THENCE NORTH 89’51’55” EAST ALONG SAID SOUTH BOUNDARY LINE OF SECTION 30 A
DISTANCE OF 2118.56 FEET TO THE SOUTHEAST CORNER OF SAID SECTION 30.

LESS THAT PORTION OF PARCEL 1 LYING NORTH OF THE FOLLOWING DESCRIBED LINE:
COMMENCE AT THE SOUTHWEST CORNER OF SAID SECTION 30; THENCE S89’56’16“E ALONG
THE SOUTH LINE OF SAID SECTION 30 FOR 3,187.60 FEET; THENCE N30’54’11“W FOR
389.50 FEET; THENCE N40’46’37“W FOR 965.02 FEET TO THE POINT ON BEGINNING OF THE
FOLLOWING DESCRIBED LINE; THENCE N49’05’14“E FOR 493.08 FEET; THENCE N73’33’30:
E FOR 949.43 FEET; THENCE N52’33’22“E FOR 1124.59 FEET TO THE END OF SAID LINE.

PARCEL 2: DESCRIPTION OF A PORTION OF SECTION 29. TOWNSHIP 38 SOUTH, RANGE 40
EAST IN MARTIN COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID SECTION 29 RUN NORTH 0’15’48” EAST
ALONG THE WEST BOUNDARY LINE OF SAID SECTION 29. A DISTANCE OF 1185.28 FEET TO A
POINT; THENCE SOUTH 34’00’59” EAST A DISTANCE OF 1432.75 FEET TO AN INTERSECTION
WITH THE SOUTH BOUNDARY LINE OF SAID SECTION 29; THENCE NORTH 89’50’13” WEST
ALONG SAID SOUTH BOUNDARY LINE OF SECTION 29 A DISTANCE OF 806.97 FEET TO THE
SAID SOUTHWEST CORNER OF SECTION 29.

PARCEL 3: DESCRIPTION OF PORTION OF SECTION 32, TOWNSHIP 38 SOUTH, RANGE 40 EAST
IN MARTIN COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID SECTION 32, RUN SOUTH 89’50’13” EAST
ALONG THE NORTH BOUNDARY LINE OF SAID SECTION 32 A DISTANCE OF 806.97 FEET TO A
POINT; THENCE SOUTH 33’57’04” EAST A DISTANCE OF 5836.99 FEET TO A POINT; THENCE
SOUTH 14’36’53” EAST A DISTANCE OF 497.68 FEET TO AN INTERSECTION WITH THE SOUTH
BOUNDARY LINE OF SAID SECTION 32; THENCE NORTH 89’45’10” WEST ALONG SAID SOUTH
BOUNDARY LINE OF SAID SECTION 32 A DISTANCE OF 3151.03 FEET TO A POINT; THENCE
NORTH 30’46’06” WEST A DISTANCE OF 2069.94 FEET TO AN INTERSECTION WITH THE WEST
BOUNDARY LINE OF SAID SECTION 32; THENCE NORTH 0’17’01” EAST ALONG SAID WEST
BOUNDARY LINE OF SECTION 32 A DISTANCE OF 3533.96 FEET TO SAID NORTHWEST CORNER
OF SECTION 32.

PARCEL 4: DESCRIPTION OF PORTION OF SECTION 31, TOWNSHIP 38 SOUTH, RANGE 40 EAST
IN MARTIN COUNTY, FLORIDA. MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 31, RUN SOUTH 89’51’55” WEST
ALONG THE NORTH BOUNDARY LINE OF SAID SECTION 31 A DISTANCE OF 2118.56 FEET TO A
POINT; THENCE SOUTH 30’46’06” EAST A DISTANCE OF 4107.02 FEET TO AN INTERSECTION
WITH THE EAST BOUNDARY LINE OF SAID SECTION 31; THENCE NORTH 0’17’01” EAST ALONG
THE SAID EAST BOUNDARY LINE OF SECTION 31 A DISTANCE OF 3533.96 FEET TO SAID
NORTHEAST CORNER OF SECTION 31.

PARCEL 5: DESCRIPTION OF PORTION OF SECTION 5, TOWNSHIP 39 SOUTH, RANGE 40 EAST
IN MARTIN COUNTY, FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 5, RUN SOUTH 89’45’10” EAST
ALONG THE NORTH BOUNDARY LINE OF SAID SECTION 5 A DISTANCE OF 1067.77 FEET TO
THE POINT OF BEGINNING OF THIS DESCRIPTION. THENCE CONTINUING ALONG SAID NORTH
BOUNDARY LINE OF SECTION 5 SOUTH 89’45’10” EAST A DISTANCE OF 3151.03 FEET TO A
POINT; THENCE SOUTH 14’27’15” EAST A DISTANCE OF 2605.90 FEET TO A POINT; THENCE
NORTH 89’48’10” WEST A DISTANCE OF 2805.71 FEET TO A POINT; THENCE NORTH
10’22’11” WEST A DISTANCE OF 1265.19 FEET TO A POINT; THENCE NORTH 30’54’54”
WEST A DISTANCE OF 1494.88 FEET TO THE SAID POINT OF BEGINNING OF THIS
DESCRIPTION.

SAID PARCEL ALSO BEING DESCRIBED AS:

A PARCEL OF LAND LYING IN SECTION 5. TOWNSHIP 39 SOUTH. RANGE 40 EAST AND
SECTIONS 29. 30. 31 AND 32. TOWNSHIP 38 SOUTH. RANGE 40 EAST BEING A PORTION OF
PARCEL 1 AND ALL OF PARCELS 2.3.4 AND 5 AS DESCRIBED IN OFFICIAL RECORDS BOOK
1198. PAGE 1143 AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SECTION 30 TOWNSHIP 38 SOUTH. RANGE 40
EAST THENCE S89’56’16“E, ALONG THE SOUTH LINE OF SAID SECTION 30 A DISTANCE OF
3187.50 FEET TO THE POINT OF BEGINNING; THENCE N30’54’11“W, A DISTANCE OF 389.05
FEET; THENCE N40’54’42“W, A DISTANCE OF 965.02 FEET; THENCE N49’05’14“E, A
DISTANCE OF 493.08 FEET; THENCE N73’33’30“E, A DISTANCE OF 949.43 FEET; THENCE
N52’33’22“E. A DISTANCE OF 1,124.69 FEET; THENCE S34’08’59“E. A DISTANCE OF
1.396.44 FEET TO AN INTERSECTION WITH THE EAST LINE OF SAID SECTION 30; THENCE
CONTINUE S34’08’59“E. A DISTANCE OF 1.432.59 FEET; THENCE S34’05’36“E, A
DISTANCE OF 5,836.99 FEET; THENCE S14’45’25“E, A DISTANCE OF 497.54 FEET TO AN
INTERSECTION WITH THE SOUTH LINE OF SAID SECTION 32; THENCE S14’37’19“E. A
DISTANCE OF 2.605.90 FEET; THENCE N89’58’14“W. A DISTANCE OF 2.805.71 FEET;
THENCE N10’31’15“W. A DISTANCE OF 1.265.19 FEET;

THENCE N31’04’35“W, A DISTANCE OF 1,495.16 FEET TO AN INTERSECTION WITH THE
SOUTH LINE OF SAID SECTION 32; THENCE N30’56’10“W, A DISTANCE OF 2,068.76 FEET
TO AN INTERSECTION WITH THE WEST LINE OF SAID SECTION 32; THENCE N30’53’20“W. A
DISTANCE OF 4.123.51 FEET TO THE POINT OF BEGINNING.

CONTAINING 28,822,474 SQUARE FEET OR 661.673 ACRES. MORE OR LESS.

SAID PARCEL BEING SUBJECT TO ANY/ALL EASEMENTS. RESERVATIONS, DEDICATIONS OR
RESTRICTIONS.



--------------------------------------------------------------------------------

EXHIBIT B

PERSONAL PROPERTY

None

 

14



--------------------------------------------------------------------------------

EXHIBIT C

DUE DILIGENCE MATERIALS

(a) Plans, drawings, specifications and engineering and architectural studies
and work (including “as built” plans and drawings, if any) with regard to the
Property that are in Seller’s possession;

(b) Any surveys of the Property obtained during the period during which Seller
has owned the Property or otherwise in Seller’s possession;

(c) Intentionally omitted;

(d) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(e) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(f) Copies of insurance certificates with respect to the Property;

(g) Copies of all of the Contracts, if any, affecting the Property and any
amendments or proposed amendments thereto;

(h) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property;

(i) Any environmental assessment report or study with respect to the Property in
Seller’s possession;

(j) Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(k) Copies of all notices and correspondence received from any governmental
agency or authority regarding the Property or adjacent properties; and

(l) Copies of all certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof.

 

15



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL ASSIGNMENT

Venetian Acres, LLC, a Florida limited liability company (the “Seller”), and
Gladstone Land Corporation, a Maryland corporation, or its designee (the
“Purchaser”).

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the         
of             , 20    , between Venetian Acres, LLC (“Assignor”), a Florida
limited liability company, and Gladstone Land Corporation (“Assignee”), a
Maryland corporation.

1. Purchase Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Agreement of Purchase and Sale between
Gladstone Land Corporation, as Purchaser, and Venetian Acres, LLC, as Seller,
dated as of August 26th, 2013 (the “Purchase Agreement”). Any capitalized term
used but not otherwise defined herein shall have the meaning set forth in the
Purchase Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest, if any, of Assignor in and to the following in
accordance with the terms and conditions of the Purchase Agreement:

 

  i. All contracts not previously terminated at Assignee’s request,

 

  ii. All Personal Property (as defined in the Purchase Agreement

 

  iii. All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and

 

  iv. All Water Rights.

5. Assumption. Assignee hereby assumes the obligations of Assignor under the
Contracts, in each and every case only to the extent first arising from and
after the date hereof. Assignor shall promptly notify Assignee in writing if any
claim is made against Assignor with respect to any matter which Assignee has
agreed to assume in this Assignment, specifying the nature and details of such
claim. Assignor shall cooperate fully with Assignee and its counsel and
attorneys in the defense against such claim in accordance with their judgment
and discretion, and Assignor shall not pay or settle any such claim without
Assignee’s prior written consent. No person or entity, other than Assignor,
shall be deemed a beneficiary of the provisions of this Section 5.

6. Indemnity. Assignee agrees to indemnify, defend and hold Assignor harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignor caused by
the failure of Assignee to perform any obligation

 

16



--------------------------------------------------------------------------------

under the Contracts which obligation was assumed by Assignee hereunder. Assignor
agrees to indemnify, defend and hold Assignee harmless from and against any and
all claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts, first arising prior to the
date hereof.

7. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

8. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

9. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

10. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

11. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Florida

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

ASSIGNOR Venetian Acres, LLC By:  

 

Title:  

 

ASSIGNEE Gladstone Land Corporation By:  

 

Title:  

 

 

17